Citation Nr: 0301599	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  94-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for drug abuse.  

2.  Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
July 14, 1988 to July 23, 1997.

3.  Entitlement to a rating in excess of 70 percent for 
PTSD with panic disorder and recurrent major depressive 
episodes from July 24, 1997.  

4.  Entitlement to an effective date earlier than July 24, 
1997 for the award of a total rating based on individual 
unemployability due to service-connected disabilities.  

5.  Whether there was clear and unmistakable error in a 
July 1989 rating decision.


REPRESENTATION

Veteran represented by:	K. Carpenter, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).

By June 1989 decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent rating, 
effective July 14, 1988, the date of receipt of the 
veteran's original claim.  By June 1990 decision, the RO 
increased the rating for the veteran's PTSD to 30 percent, 
effective July 14, 1988.  In August 1993, the RO denied 
service connection for alcoholism and concluded that a 
valid claim of clear and unmistakable error in the July 
1989 rating decision had not been raised.  Finally, by 
June 1995 RO decision, the veteran's claim of entitlement 
to a total rating based on individual unemployability due 
to service-connected disabilities was denied.  In 
September 1996, the Board remanded these issues to the RO 
for additional development of the evidence.  

While the matter was in remand status, by September 1997 
decision, the RO denied service connection for drug abuse.  
The veteran duly appealed that RO decision.  In April 
1998, the RO granted service connection for panic disorder 
and recurrent major depressive episodes.  The RO 
recharacterized the veteran's service-connected 
psychiatric disability as PTSD with panic disorder and 
recurrent major depressive episodes and assigned a 70 
percent rating, effective July 24, 1997, the date of a VA 
psychiatric examination diagnosing the additional 
psychiatric disabilities.  In addition, the RO granted a 
total rating based on individual unemployability due to 
service-connected disabilities, effective July 24, 1997.  

The RO award of a total rating based on individual 
unemployability constitutes a full award of the benefit 
sought on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  
Yet, as the veteran subsequently perfected an appeal with 
the effective date assigned by the RO for the award of a 
total rating based on individual unemployability, that 
issue is currently in appellate status.  

Moreover, although an increased rating for PTSD was 
granted to 70 percent, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB, supra.  Moreover, given the procedural 
history of this case, proper adjudication of the veteran's 
claim requires an evaluation during two discrete time 
periods.  The first period extends from July 14, 1988, the 
date of receipt of his original claim to July 23, 1997, 
after which time the RO increased the initial rating to 70 
percent.  The second period extends from July 24, 1997.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

By December 1998 decision, the RO granted service 
connection for alcohol abuse, effective February 24, 1993, 
the date of receipt of the claim for that disability.  An 
initial zero percent rating was assigned.  The veteran was 
notified of this decision, and of his procedural and 
appellate rights, by December 1998 letter.  A copy of this 
notification letter was also mailed to his attorney.  

The Board finds that the grant of service connection for 
alcohol abuse constitutes a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, 
neither the veteran nor his attorney submitted a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation 
level within the applicable time period.  Thus, those 
issues are not currently in appellate status.  Id.  

It is noted that in September 2002 written argument to the 
Board, the veteran's attorney listed one of the issues as 
"Entitlement to a higher initial rating (compensable) in 
excess of 0% for alcohol dependence secondary to SC PTSD."  
However, as this communication was received by VA more 
than two years after notification of the December 1998 
rating decision, it is clearly not a timely Notice of 
Disagreement.  38 C.F.R. §§ 20.302 (2002) (to be 
considered timely filed, a Notice of Disagreement must be 
filed within one year from the date of mailing of the 
notification of the adverse decision).  The veteran is 
advised that if he wishes to claim entitlement to 
increased rating for alcohol abuse, he should advise the 
RO in writing.  38 C.F.R. § 3.1(p) (2002); Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

FINDINGS OF FACT

1.  The clear weight of the medical evidence of record 
supports the conclusion that the veteran does not 
currently have a drug abuse disability.

2.  From July 14, 1988 to December 15, 1988, the veteran's 
PTSD was productive of no more than definite social and 
industrial impairment.

3.  Since December 16, 1988, the veteran's PTSD has been 
manifested by symptoms such as flashbacks, nightmares, 
isolation, and impaired sleep and concentration, resulting 
in total occupational impairment.

4.  For the period from July 14 to December 15, 1988, the 
veteran's service connected disabilities were PTSD, rated 
as 30 percent disabling, and residuals of a stress 
fracture of the right first metatarsal, rated as zero 
percent disabling.  

5.  Prior to December 16, 1988, the veteran's service-
connected disabilities did not preclude him from securing 
or following any type of substantially gainful employment.  

6.  As the July 1989 rating decision denying a rating in 
excess of 10 percent for PTSD is not yet final, any claim 
of clear and unmistakable error in that rating decision is 
premature.  


CONCLUSIONS OF LAW

1.  A drug abuse disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).

2.  From July 14 to December 15, 1988, the criteria for a 
rating in excess of 30 percent for the veteran's PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The schedular criteria for a 100 percent rating for 
his PTSD have been met from December 16, 1988.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to December 16, 1988, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 
(2002).

5.  There is no legal entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities from December 16, 1988.  38 C.F.R. 
§ 4.16(a) (2002).

6.  The question of whether clear and unmistakable error 
existed in the July 1989 rating decision is moot.  38 
C.F.R. §§ 3.105(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has 
been significant change in the law during the pendency of 
this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this case, the Board 
finds that VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant by various letters and Statements of the Case of 
the evidence of record and the evidence needed to 
substantiate his claims.  By June 2001 letter, he was 
advised that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  In view of the foregoing, the Board 
finds that the duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence 
has been fulfilled.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, 
the veteran's service medical records are on file, and 
post-service treatment records have been associated with 
the claims file.  38 U.S.C.A. § 5103A(c) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(1), (3) (2002).  There is no 
indication that relevant Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3) (West Supp. 2002); 38 C.F.R. § 3.159(c)(2) 
(2002).  The claimant was notified of the need for a VA 
examination, and several were accorded him.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in letters, the statement of the 
case, and supplemental statements of the case what 
evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not 
arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), (3) 
(West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).  In view 
of the foregoing, the Board finds that all of VA's duties 
to the veteran have been fulfilled.  

I.  Factual Background

A review of the record shows that on July 14, 1988, the 
veteran's original application for VA compensation 
benefits was received at the RO.  On his application, he 
claimed entitlement to service connection for, inter alia, 
PTSD.  

In support of his claim, he was afforded a VA psychiatric 
examination in December 1988, at which he described his 
Vietnam experiences and reported a chronic history of 
sleep disturbances, irritability, concentration 
difficulties, hypervigilance and an exaggerated startle 
response.  He also reported alcoholism for the past 21 
years, and claimed that he had a past history of drug 
abuse (Phenobarbital and opium derivatives) around 1982.  
He indicated that he had worked as a drug and alcohol 
counselor at a VA clinic since May 1988.  Prior to that, 
he indicated that he had worked for four years at a bike 
shop.  After examining the veteran, the diagnoses were 
PTSD and alcohol abuse, in remission.  

By July 1989 decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent rating, 
effective July 14, 1988, the date of receipt of the 
original claim.  Service connection for alcoholism and 
drug abuse was denied.  

In February 1990, the veteran asked that his claim be 
reconsidered based on additional evidence, including 
clinical records dated in September 1986, and September to 
December 1989.  Records from a Vet Center show that in 
September 1986, the veteran sought treatment for 
nightmares of Vietnam and an episode in which he fell from 
a glacier and fractured both ankles.  He also reported low 
self esteem, energy, and initiative.  He was referred for 
group therapy.  In September 1989, he was initially 
evaluated in connection with his depressive and PTSD 
symptoms, including difficulty concentrating and sleep 
difficulties.  Psychological testing showed that he was 
experiencing mild to moderate symptoms of depression and 
PTSD.  Diagnostic impressions included PTSD and dysthymia.  
The veteran thereafter began weekly psychotherapy.  In 
December 1989, it was noted that he had complained of 
sleep disturbances, hypervigilance, difficulty 
concentrating, flashbacks, and some avoidance of Vietnam 
memorabilia.  The impressions were PTSD and alcohol 
dependence, in remission.  Also submitted by the veteran 
was a statement from his spouse, describing his 
psychiatric symptoms.

In June 1990, the veteran underwent VA psychiatric 
examination at which it was noted that his spouse was the 
breadwinner of the family.  The veteran indicated that he 
had last worked full time as an alcohol and drug abuse 
counselor for six months.  After examining the veteran, 
the diagnoses included PTSD, severe.

By June 1990 rating decision, the RO increased the rating 
of the veteran's PTSD to 30 percent, effective July 14, 
1988.  

In December 1990, the veteran was hospitalized at a VA 
facility after he claimed to have cut his arm during a 
flashback.  On admission, he was alert, oriented, 
cooperative, and neatly dressed.  His speech was normal, 
with no looseness or psychotic ideation.  His affect was 
appropriate, although his mood was slightly tense.  The 
course of hospitalization was reportedly uneventful and 
the veteran indicated that he would not stay in the 
hospital more than 22 days.  The diagnoses on discharge in 
January 1991 included PTSD and laceration of the left 
forearm.  

By March 1991 rating decision, the RO assigned a temporary 
total rating for PTSD under 38 C.F.R. § 4.29 from December 
24, 1990, and continued the 30 percent rating for PTSD 
from February 1, 1991.  The RO also awarded service 
connection for residuals of laceration of the left 
forearm, assigning it an initial zero percent rating.  

In September 1991, the veteran was again hospitalized 
after he struck his wife in an argument and then 
barricaded himself in their house and threatened the 
police officers who responded to her call for help with a 
machine gun.  On admission, he claimed that approximately 
one week prior to admission, he began experiencing vivid 
nightmares and drinking six to twelve beers per night.  
When asked about his substance use history, he claimed 
that he had tried marijuana once in 1979, but denied all 
other illicit drug use.  The diagnoses on discharge in 
October 1991 included PTSD and alcohol abuse.  The 
treating physician noted that at the time of discharge, 
she felt that the veteran was 100 percent disabled 
secondary to PTSD and bilateral ankle fractures.  On a 21-
day certificate, she noted that the veteran had been 
hospitalized for 21 days for treatment of PTSD, that he 
was currently disabled, and required a six month period of 
convalescence.  

By November 1991 rating decision, the RO assigned a 
temporary total rating for PTSD under 38 C.F.R. § 4.29 
from September 9, 1991, and continued the 30 percent 
rating for PTSD from November 1, 1991.  The veteran was 
notified of this determination by November 1991 letter.

On November 21, 1991, the RO received a letter from the 
veteran's attorney requesting a 100 percent rating for 
PTSD on his behalf.  

The RO thereafter obtained post-hospitalization VA 
clinical records, dated from December 1991 to March 1992, 
showing that he continued to receive treatment for PTSD.  
These records are negative for notations of a drug abuse 
disorder.  

On VA medical examination in June 1992, the veteran 
reported symptoms such as nightmares, flashbacks, and 
intrusive thoughts.  He also reported alcohol abuse.  
After examining the veteran and reviewing his medical 
records, the diagnosis was PTSD, moderate.  

By July 1992 rating decision, the RO continued the 30 
percent rating for PTSD.  Later that month, the veteran's 
attorney submitted a letter indicating disagreement with 
the July 1992 rating decision.  He also submitted copies 
of medical records already of record and explicitly 
considered by the RO in the July 1992 rating decision.  He 
accused the RO of failing to consider this evidence and 
requested reconsideration of the July 1992 decision.  

In August 1992, the RO issued a Statement of the Case 
addressing the issue of entitlement to a rating in excess 
of 30 percent for PTSD.  The following month, the 
veteran's attorney indicated that he wanted to file a 
"Notice of Disagreement" with the Statement of the Case.  
He also indicated that the veteran had been awarded 
disability benefits from the Social Security 
Administration (SSA).  The RO accepted this communication 
as a substantive appeal.  

In February 1993, the veteran testified at a hearing at 
the RO.  At the hearing, the veteran's attorney raised a 
claim of service connection for alcoholism, secondary to 
PTSD.  He also claimed that "all previous ratings have 
been clear and unmistakable error."  (Transcript, p. 3.)  
He offered no specific argument as to the nature of the 
error.  However, he indicated that "[i]n the event that 
they do not find . . . that the effective date of this 
claim that is currently pending should be July 14, 1988.  
Obviously if they find that the effective date of the new 
finding of total disability rating then, clearly, we don't 
require them to go through the intellectual exercise of 
finding their own prior errors."  (Transcript, p. 11.)  
His attorney indicated that the veteran had been 
unemployable due to PTSD since December 16, 1988, as 
recognized by SSA.  The veteran testified that he had been 
fired from his last job as an alcohol and drug counselor 
as he had been having problems at work, such as "some 
allegations . . . for some stuff that I had done."  He 
attributed his problems at work to PTSD  At the hearing, 
his attorney submitted a 216-page brief outlining his 
contentions.  He listed the issues as:  entitlement to a 
rating in excess of 30 percent for PTSD; entitlement to 
service connection for alcoholism; and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  The Board has carefully 
reviewed this submission.  

The RO subsequently obtained additional clinical records 
which show that the veteran continued to receive treatment 
for PTSD.  In February 1993, a VA social worker indicated 
that she had been the veteran's therapist for the past 20 
months and indicated that it was her opinion that he had 
severe PTSD.  

Information received from the veteran's former employer 
shows that he was terminated from his position as a drug 
and alcohol counselor on December 15, 1988, as he did not 
meet the necessary standards.

Records obtained from SSA show that in June 1990 it was 
determined that the veteran had been disabled for purposes 
of the Social Security Act since December 16, 1988, due to 
severe PTSD and residuals of bilateral ankle fractures.  

By August 1993 rating decision, the RO continued the 30 
percent rating for the veteran's PTSD, and confirmed the 
previous denial of service connection for alcoholism.  The 
RO further determined that a valid claim of clear and 
unmistakable error had not been presented.  The veteran 
and his attorney were notified of this determination by 
September 1993 letter.  In January 1994, his attorney 
submitted a Notice of Disagreement with the denial of 
service connection for alcoholism.  

In July 1994, the veteran submitted a formal application 
for a total rating based on individual unemployability due 
to service-connected disability.  He indicated that he had 
last worked in December 1988.  

In an August 1994 letter, the veteran's attorney indicated 
that he was filing a Notice of Disagreement with the 
August 1993 rating decision.  He provided no specifics 
regarding the matters with which he disagreed, nor did he 
reference the previously-filed January 1994 Notice of 
Disagreement.

In a December 1994 letter, the veteran's attorney 
erroneously claimed that he had "filed a Notice of 
Disagreement with the August 24, 1993 Rating Decision on 
the issue of drug and alcohol abuse as secondary."  In 
fact, the neither the veteran nor his attorney had ever 
claimed entitlement to service connection for drug abuse, 
nor had the RO ever adjudicated the issue.  

In February 1995, the RO issued a Statement of the Case 
addressing the issues of entitlement to service connection 
for alcoholism and the issue of whether a valid claim of 
clear and unmistakable error in all prior rating decisions 
had been reasonably raised.  In April 1995, the veteran's 
attorney submitted a letter which the RO construed as a 
substantive appeal on the issues addressed in the February 
1995 Statement of the Case.  

In June 1995, the veteran underwent VA psychiatric 
examination at which he described his PTSD symptoms.  He 
further claimed that he had been abstinent from the abuse 
of alcohol since the late 1980's.  After examining the 
veteran, the examiner concluded that the veteran was 
suffering from moderate to moderately severe PTSD.  He 
indicated that he could not imagine that the veteran would 
be able to work productively.  He noted that the veteran 
felt convinced that he was unable to work and that for 
practical purposes, the veteran was not employable.  

By June 1995 rating decision, the RO confirmed the 30 
percent rating for PTSD and denied a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran appealed the RO determination.  

In a May 1995 letter to the veteran's attorney, the Chief 
of Psychiatry at the Grand Island VA Medical Center 
indicated that he had examined the veteran in June 1990 
and found that he was suffering from PTSD.  He indicated 
that there was no question in his mind that the veteran's 
disabling symptoms were due to PTSD and not alcoholism.  
In that regard, the examiner noted that he often stopped 
by the veteran's residence to visit his spouse (who is a 
VA psychologist).  He indicated that in no case did he 
observe liquor on the premises.  He indicated that the 
veteran kept complete sobriety.  

In September 1996, the Board determined that the following 
issues were in appellate status and that additional 
development of the evidence was needed:  (1) Entitlement 
to a rating in excess of 30 percent for PTSD; (2) Whether 
there was clear and unmistakable error in the July 1989 
rating decision; (3) Service connection for alcoholism; 
and (4) Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  In 
the Introduction portion of the Remand, the Board noted 
that the veteran's attorney had raised a claim of service 
connection for drug abuse, which had not yet been 
adjudicated.  

Pursuant to the Board's remand, the RO obtained additional 
VA clinical records from November 1992 to March 2002, 
showing, inter alia, continued treatment for PTSD.  In 
December 1993, an examiner noted that the veteran 
exhibited no evidence of abuse of street drugs.  In July 
and October 1996, it was noted that he had been prescribed 
methadone for pain, and had been using the medication 
appropriately.  In October 1996, it was noted that he had 
a drinking problem, but not since about 1986.  He reported 
that he used alcohol to sleep for PTSD.  

Private clinical records, dated from November 1981 to 
January 1997, show that the veteran received psychiatric 
treatment.  In October 1983, he was diagnosed with 
alcoholism.  Later that month, he was seen for a recheck.  
It was noted that his alcohol abuse was resolving.  In 
October 1996, the veteran reported that he had never 
abused drugs and was off alcohol.  

On VA psychiatric examination in July 1997, the examiner 
noted that the veteran had been receiving monthly 
treatment for PTSD since he was last examined for 
compensation purposes in June 1995.  It was also noted 
that the veteran reported symptoms of ongoing panic 
attacks, depression, difficulty with concentration, 
nightmares, and paranoia.  It was noted that he had not 
worked since 1988.  By the veteran's report, he drank 
heavily until 1986, when he quit.  After examining the 
veteran, the examiner's assessment was severe PTSD, with 
secondary panic disorder, agoraphobia, and recurrent major 
depressive episodes.  The examiner indicated that he was 
unable to think of a viable occupation for the veteran, 
considering his PTSD symptoms.  He also indicated that it 
was as likely as not that the veteran's alcoholism was 
secondary to his PTSD.  

In September 1997, the RO denied service connection for 
drug abuse, and the veteran appealed that RO 
determination.  

In April 1998, the RO granted service connection for panic 
disorder and recurrent major depressive episodes.  The RO 
combined the veteran's service-connected psychiatric 
disabilities and assigned a 70 percent rating, effective 
July 24, 1997, the date of the VA medical examination 
diagnosing these additional psychiatric disabilities.  In 
addition, the RO granted a total rating based on 
individual unemployability due to service-connected 
disability, effective July 24, 1997.  The veteran 
subsequently perfected an appeal with the effective date 
assigned by the RO for the award of a total rating based 
on individual unemployability.

In December 1998, the RO granted service connection for 
alcohol abuse, secondary to PTSD, effective February 24, 
1993, the date of receipt of his claim.  An initial zero 
percent rating was assigned.  

II.  Service connection for drug abuse.

As noted above, the veteran's claim of service connection 
for drug abuse was received at the RO in December 1994.  
Through his attorney, he appears to contend that he now 
has a drug abuse disability, secondary to his service-
connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In November 1996, the VA General Counsel determined that 
for claims (such as this one) filed after October 31, 
1990, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 (which amended 38 U.S.C.A. §§ 105(a), 1110 and 
1131), precluded an injury or disease that was a result of 
a person's own abuse of alcohol or drugs from being 
considered incurred in line of duty, as required by 38 
U.S.C.A. § 105(a), and thus, precluded any resulting 
disability or death from being considered service 
connected.  VA O.G.C. Prec. Op. No. 11-96 (Nov. 15, 1996), 
61 Fed. Reg. 6,670 (1996); see also VA O.G.C. Prec. Op. No 
2-97 (Jan. 16, 1997), 62 Fed. Reg. 15,565 (1997).  In 
Barela v. West, 11 Vet. App. 280 (1998), however, the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
section 1110, by its terms, prohibits only the payment of 
"compensation" for disability due to alcohol and drug 
abuse; it does not bar an award of service connection.  
See also VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31,263 (1998).  

The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. § 
1110 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997).  In this case, despite the fact that the veteran 
has been repeatedly examined by VA, a drug abuse 
disability has never once been diagnosed.  In fact, in 
clinical settings, the veteran has consistently denied a 
current drug abuse disability, although he has, on 
occasion, reported a remote history of illicit drug use.  

Having carefully examined all evidence of record in light 
of the applicable law, the Board concludes that the 
veteran does not currently have a drug abuse disability.  
Congress specifically limited entitlement for service-
connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  As there is no 
medical (or even lay) evidence of current existence of a 
drug abuse disability, service connection is clearly not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (absent proof of present disability there can be no 
valid claim).  Thus, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

III.  Entitlement to an increased rating for PTSD.

As set forth above, the veteran's original July 1988 claim 
of service connection for PTSD was granted by the RO in a 
July 1989 rating decision.  An initial 10 percent rating 
was assigned, effective July 14, 1988.  In February 1990, 
the veteran submitted a statement requesting 
reconsideration of the initial 10 percent rating, claiming 
that medical evidence showed that his disability warranted 
a higher rating.  

VA regulations provide that any written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement; no special wording is required.  38 C.F.R. § 
20.201 (2002); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

Affording him the benefit of the doubt, the Board finds 
that the February 1990 letter from the veteran can be 
liberally construed as a timely Notice of Disagreement 
with the June 1989 rating decision.  The correspondence is 
in writing; it expresses dissatisfaction with the 10 
percent rating, and was timely filed within the requisite 
one-year time period.  38 C.F.R. §§ 20.302 (2002).  As he 
initiated a timely appeal, under applicable regulations, 
the RO should have issued a Statement of the Case as to 
that issue.  See 38 C.F.R. § 20.200 (2002).  Since it did 
not do so immediately, the claim for an increased rating 
for PTSD remained pending.

The record shows that the RO then reconsidered the 
veteran's PTSD rating on several occasions thereafter upon 
the receipt of additional evidence, including VA 
hospitalization reports.  The RO eventually accepted a 
July 1992 letter from the veteran's attorney as Notice of 
Disagreement with a July 1992 rating decision.  The 
veteran was issued a Statement of the Case in August 1992 
and a substantive appeal was received the following month.  
Based on the facts set forth above, the Board finds that 
the action currently on appeal is the RO July 1989 
decision awarding an initial 10 percent rating for PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
fashioned the concept of "staged ratings," finding that in 
cases where an initially assigned disability evaluation 
had been appealed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
This is currently the analysis required by the Board.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).  

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities, provided a general rating formula for 
psychoneurotic disorders, including PTSD, based on the 
degree of incapacity or impairment.  38 C.F.R. § 4.132, 
Codes 9400-9411 (1996).  

Under those criteria, a 30 percent rating for PTSD was 
assigned where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating for PTSD 
required considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating was 
warranted for severe impairment in the ability to 
establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

The highest or 100 percent schedular evaluation was 
assigned when all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in 
the community; psychoneurotic symptoms exist which are 
totally incapacitating, bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or the veteran was demonstrably unable to obtain or retain 
employment.  The criteria for a 100 percent rating under 
Code 9411 are each independent bases for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994); Richard v. Brown, 9 Vet. App. 266, 268 (1996).  

The amended Schedule for Rating Disabilities (effective 
Nov. 7, 1996) provides a general rating formula for all 
mental disorders, including PTSD.  Under the revised 
criteria, set forth at 38 C.F.R. § 4.130, Code 9411 
(2002), a 30 percent rating is warranted for PTSD, 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due 
to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  However, 
where (as here) the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration 
of the amended regulations prior to the established 
effective date.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  

Applying the pertinent criteria set forth above to the 
facts in this case, the Board finds that the criteria for 
a 100 percent schedular rating for PTSD have been met from 
December 16, 1988.  Prior to that date, however, the 
evidence shows that the veteran's PTSD symptoms are 
appropriately evaluated as 30 percent disabling.  

As summarized above, the evidence reveals that prior to 
December 16, 1988, the veteran was employed full-time as a 
drug and alcohol abuse counselor.  Medical evidence on 
file show that the symptoms of his PTSD prior to December 
16, 1988 included sleep disturbances, irritability, 
concentration difficulties, hypervigilance and an 
exaggerated startle response.  The Board finds that these 
symptoms more nearly approximate the criteria for a 30 
percent rating for PTSD.  

However, the evidence of record shows that the criteria 
for an initial rating in excess of 30 percent clearly have 
not been met prior to December 16, 1988.  For example, a 
December 1988 VA psychiatric examination showed that 
although he reported difficulty getting close to most 
people, the veteran indicated that he had been recently 
married, cared greatly about his wife, and described good 
relationships with his parents and younger brother.  
Examination showed no evidence of a thought disorder and 
memory and concentration were only mildly impaired.  There 
was no evidence of more than definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships, nor of symptoms resulting in more than 
definite industrial inadaptability.  Again, the veteran 
was employed full-time prior to December 16, 1988.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1).  However, the 
evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
The current evidence of record does not demonstrate, nor 
has it been contended, that the veteran's PTSD, prior to 
December 16, 1988, resulted in frequent periods of 
hospitalization or marked interference with employment.

Thus, after a careful review of the record, the Board 
finds that the preponderance of the evidence is against an 
initial rating in excess of 30 percent for PTSD prior to 
December 16, 1988.  See 38 C.F.R. § 4.132, Code 9411 
(1996).  

As to the period from December 16, 1988, the Board finds 
that the criteria for a schedular 100 percent rating for 
PTSD have been met.  In that regard, the Board notes that 
the veteran was terminated from his job effective December 
16, 1988, and was thereafter awarded disability benefits 
from SSA due to PTSD as of that date.  Moreover, the Board 
notes that the record contains several medical opinions to 
the effect that the veteran's PTSD is severe and renders 
him unemployable.  For example, in a June 1990 VA 
examination report, the examiner concluded that the 
veteran's PTSD was severe and noted that he was 
unemployed.  In an October 1991 hospitalization report, 
the treating physician concluded that the veteran was 100 
percent disabled secondary to PTSD and nonservice-
connected bilateral ankle fractures.  On June 1995 VA 
psychiatric examination, the examiner concluded that the 
veteran had moderate to moderately severe PTSD and was 
unemployable as a result.  On VA psychiatric examination 
in July 1997, the examiner noted that the veteran had not 
worked since 1988; he indicated that he was unable to 
think of a viable occupation for the veteran, considering 
his PTSD symptoms.  

In light of this evidence, and affording the veteran the 
benefit of all doubt, the Board concludes that as of 
December 16, 1988, he exhibited severe psychiatric 
symptomatology producing total industrial impairment.  
Thus, the Board concludes that the criteria for a 100 
percent rating for PTSD have been met as of that date.  38 
C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (2002).  

IV.  An effective date earlier than July 24, 1997 for the 
award of a total rating based on individual 
unemployability due to service-connected disabilities.  

Unless specifically provided otherwise, the effective date 
of an award of compensation based on an original claim, a 
claim reopened after a final adjudication, or a claim for 
increase, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400 (2002).  

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability rated 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a).  

The regulation further provides that the existence or 
degree of nonservice-connected disability or disabilities 
or  previous unemployability status will be disregarded 
where the aforementioned percentage for the service-
connected disability is met and, in the judgment of the 
rating agency, the service-connected disability renders 
the veteran unemployable.  Id.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If 
the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.  In 
evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the 
usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of 
disability.  38 C.F.R. § 4.15.  

In VA O.G.C. Prec. Op. No. 6-99, VA General Counsel held 
that a claim for a total rating based on individual 
unemployability may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical 
case of a veteran having one service-connected disability 
rated 100-percent disabling under the rating schedule and 
another, separate disability rated totally disabling due 
to individual unemployability under 38 C.F.R. § 4.16(a).  
Id; see also Bowling v. Principi, 15 Vet. App. 1 (2001); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As the Board has granted a 100 percent schedular rating 
for PTSD from December 16, 1988, the veteran is not 
eligible for TDIU during that period.  Green v. West, 11 
Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) (a claim for TDIU presupposes that 
the rating for the condition is less than 100 percent) and 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a 100 
percent schedular rating means that a veteran is totally 
disabled)).  

The Board likewise determines that the veteran is not 
entitled to a total rating based on individual 
unemployability due to service-connected disability prior 
to December 16, 1988.  In this case, the veteran's claim 
of service connection for PTSD was received at the RO on 
July 14, 1988.  Thus, an effective date prior to July 14, 
1988 is legally prohibited under the facts of this case.  
38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2002).  

Moreover, as summarized above, for the period from July 14 
to December 15, 1988, the veteran's service-connected 
disabilities were PTSD, rated 30 percent disabling; and 
residuals of a stress fracture of the right fourth 
metatarsal, rated zero percent disabling.  Thus, his 
disabilities did not meet the specific schedular standards 
to warrant the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a) (2002).  Moreover, 
the evidence shows that the veteran's service-connected 
disabilities did not render him unable to secure or follow 
a substantially gainful occupation during the period from 
July 14 to December 15, 1988.  Indeed, the record shows 
that the veteran was fully employed during this period.  
Accordingly, a total rating based on individual 
unemployability is clearly not warranted.  

After reviewing the evidence of record, the Board finds 
that the evidence does not support a total rating based on 
individual unemployability due to service-connected 
disability prior to December 16, 1988.  The preponderance 
of the evidence is against the claim and there is no doubt 
to be resolved.

V.  Whether there was clear and unmistakable error in a 
July 1989 rating decision.

As noted above, the Board has determined that the current 
appeal stems from the July 1989 rating decision denying a 
rating in excess of 10 percent for PTSD.  Thus, this 
decision is not final and the issue of clear and 
unmistakable error is moot, as no final and binding prior 
determination can be said to exist.  38 C.F.R. § 3.105(a) 
(2002).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for drug abuse is denied.  

Entitlement to a rating in excess of 30 percent for PTSD 
for the period from July 14 to December 15, 1988 is 
denied.  

Entitlement to a 100 percent rating for PTSD with panic 
disorder and recurrent major depressive episodes from 
December 16, 1988, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An effective date earlier than July 24, 1997 for the award 
of a total rating based on individual unemployability due 
to service-connected disabilities is denied.  

The claim of clear and unmistakable error in a July 1989 
rating decision is moot; the appeal of this issue is 
dismissed.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the U.S. Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after 
November 18, 1988" is no longer required to appeal to 
the Court.  (2) You are no longer required to file a 
copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

